FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GENE MORAN,                                     No. 08-56005

               Plaintiff - Appellant,            D.C. No. 8:07-cv-01057-MMM-
                                                 RNB
   v.

 MEAGAN J. BEALE; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gene Moran, a former California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Moran’s request. See Fed. R. App. P.
34(a)(2).

tk/Research
defendants failed to correct perjured testimony by government witnesses. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Reyn’s Pasta Bella,

LLC v. Visa USA, Inc., 442 F.3d 741, 745 (9th Cir. 2006). We affirm.

        The district court properly dismissed Moran’s action because he seeks to

litigate issues identical to those that were already litigated and decided in his

federal habeas case. See Hawkins v. Risley, 984 F.2d 321, 323-25 (9th Cir. 1993)

(per curiam) (precluding a plaintiff from religitating claims in a civil rights action

that were already litigated and decided in his federal habeas case); see also Reyn’s

Pasta Bella, 442 F.3d at 746 (listing the elements for issue preclusion). Moreover,

Moran’s section 1983 claims are Heck-barred. See Heck v. Humphrey, 512 U.S.
477, 486-87 (1994) (precluding a section 1983 action when a judgment in favor of

the plaintiff would necessarily imply invalidity of his sentence); see also Spencer

v. Kemna, 523 U.S. 1, 7-8 (1998) (explaining that a former prisoner is not

proscribed from challenging a conviction in habeas corpus after completing his

sentence because a wrongful criminal conviction has continuing collateral

consequences).

        Moran’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                 2                                       08-56005